internal_revenue_service number release date index number ------------------------ --------- ----------------------------------------- ----------------------------------- ----------------------------------- ty ------- ty ------- legend taxpayer advisor datea dateb year1 dear ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number -------------------- refer reply to cc ita b02 plr-104812-11 date date ----------------------------------------- ---------------------- ---------------------- -------------------------- ------- this is in response to the letter dated ----------------------- submitted on your behalf by your authorized representative in the letter you request an extension of time to file with your year1 federal_income_tax return a form_3115 application_for change in accounting_method to change your method_of_accounting for advance_payments for the taxable_year beginning datea and ending dateb the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer engaged advisor to assist in preparing an accounting_method change request for tax_year ending dateb in accordance with the procedures in revproc_2008_52 the item for which taxpayer requested a method change was advance_payments received pursuant to its licensing and research service agreements advisor prepared the form_3115 and provided it to the taxpayer so the taxpayer could attach it to its form_1120 for year1 and file a copy of the form_3115 with the internal_revenue_service irs national_office on or before the date it filed its return in accordance with section a of revproc_2008_52 for year1 taxpayer timely filed a duplicate of its original form_3115 with the irs national_office as required by section a of revproc_2008_52 2008_2_cb_587 to change its method_of_accounting for advance_payments for the taxable_year plr-104812-11 ending dateb however due to an oversight by taxpayer’s mail room taxpayer inadvertently failed to timely file its federal_income_tax return and original form_3115 for the taxable_year ending dateb thus the original form_3115 that accompanied the return was not attached to a timely filed federal_income_tax return as required by section a of revproc_2008_52 upon discovery of this oversight taxpayer immediately contacted advisor who instructed taxpayer to request an extension of time under sec_301 of the regulations to file the form_3115 with taxpayer’s year1 return revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including extensions original federal tax_return for the year_of_change and a signed copy of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely on the facts and representations submitted including affidavits we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted taxpayer to file a form_3115 requesting permission to change its method_of_accounting for advance_payments plr-104812-11 effective for the taxable_year ending dateb in this regard we will consider the form_3115 that taxpayer attached to its year1 form_1120 to be timely filed a copy of this letter should be associated with the form_3115 that accompanied taxpayer’s federal_income_tax return filed for the taxable_year ending dateb except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion concerning whether taxpayer is qualified to file its application_for a change in accounting_method under revproc_2008_52 or that it otherwise meets the requirements of that revenue_procedure this ruling letter does not grant taxpayer an extension of time for filing taxpayer’s federal_income_tax return for year1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _norma c rotunno ____________ norma c rotunno senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
